 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA

 7
      JACKIE STOCKSTILL,                                    Case No. 1:19-cv-00889-AWI-SKO
 8
                          Plaintiff,                        ORDER DIRECTING PLAINTIFF TO
 9                                                          PAY THE $400 FILING FEE OR
              v.                                            SUBMIT A COMPLETED
10                                                          APPLICATION TO PROCEED IN
      FRESNO DEPARTMENT OF SOCIAL                           FORMA PAUPERIS WITHIN 30 DAYS
11    SERVICES, et al.,                                     OF SERVICE OF THIS ORDER
12                   Defendants.
      _____________________________________/
13

14          Plaintiff Jackie Stockstill (“Plaintiff”) is proceeding pro se in this action. Plaintiff has neither
15 paid the $400 filing fee, nor submitted an application to proceed in forma pauperis pursuant to Title

16 28 of the United States Code section 1915.

17          Accordingly, IT IS HEREBY ORDERED that:
18          Within thirty (30) days of the date of service of this order, Plaintiff shall submit the
19 attached application to proceed in forma pauperis, completed and signed, or, in the alternative, he

20 shall pay the $400 filing fee for this action. No requests for extension will be granted without a

21 showing of good cause. Failure to comply with this order will result in a recommendation that this

22 action be dismissed.

23

24 IT IS SO ORDERED.

25 Dated:      July 1, 2019                                          /s/   Sheila K. Oberto               .
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28
